DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Objections
Claims 1-4, 10 and 13-16 are objected to because of the following informalities: 1) Inconsistent terminology. Changing "the light-transmitting layer" to "the first light-transmitting layer" (claims 1 (line 7) and 13 (line10)), is suggested; 2) "mounted having" should read "mounted and having" (claim 10, line 2). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the top surface of the first light-transmitting layer" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (2014/0197438).
As for claim 1, Oh et al. show in Figs. 1, 2, 16, 20 and related text a light-emitting device, comprising: 
     a light-emitting chip 161 having a top surface and a bottom surface opposite to the top surface ([0098], lines 11-13); 
     a pad 317/316 disposed under the bottom surface (Fig. 20); 
     a first light-transmitting layer 171 formed on the light-emitting chip and having a plurality of side surfaces 51; and 
     a first reflective layer 181/185 formed directly above the top surface in a configuration of extending beyond the plurality of side surfaces of the light-transmitting 

As for claim 2, Oh et al. show a second light-transmitting layer 151 covering the plurality of side surfaces (Fig. 16).

As for claim 3, Oh et al. show the first light-transmitting layer has a refractive index different from that of the second light-transmitting layer ([0102]).

As for claim 4, Oh et al. show the second light-transmitting layer has a refractive index smaller than that of the first light-transmitting layer ([0102]).

As for claim 10, Oh et al. show a carrier 121/131/141 on which the light-emitting chip is mounted having a light-absorbing surface ([0043]-[0045]; [0056]).

As for claim 13, Oh et al. show in Figs. 16, 20, 23 and related text a display 1100 comprising: 
a plurality of light-emitting devices 1124, wherein each of the plurality of light-emitting devices comprises: 
     a light-emitting chip 161 having a top surface and a bottom surface opposite to the top surface ([0098], lines 11-13); 
     a pad 317/316 disposed under the bottom surface (Fig. 20); 
     a first light-transmitting layer 171 formed on the light-emitting chip and having a plurality of side surfaces; and 

an optical unit 1154, arranged on the plurality of light-emitting devices ([0171]-[0172]); and 
a panel 1155, arranged on the optical unit.

As for claim 14, Oh et al. show the first reflective layer comprises a plurality of reflective particles ([0108]).

As for claim 15, Oh et al. show the first light-transmitting layer is between the top surface of the light-emitting chip and the first reflective layer (Fig. 16).

As for claim 16, Oh et al. show the first reflective layer directly contacting the top surface of the first light-transmitting layer.

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive.
Applicant argues that "Oh fails to teach or suggest each and every feature of the claimed invention. That is, Oh fails to teach or suggest "a first reflective layer formed directly above the top surface in a configuration of extending beyond the plurality of side surfaces of the light-transmitting layer" and "a first reflective layer... comprising a flat topmost surface and a bottommost surface opposite to the flat topmost surface" as 
The examiner disagrees because Oh clear shows in Fig. 16 that a total length of layer 181 is longer that a total length of layer 171 in the X direction; and a top surface of layer 185 is coplanar with a top surface of layer 181. 
Therefore, Oh teaches or suggests the limitation of "a first reflective layer 181/185 formed directly above the top surface in a configuration of extending beyond the plurality of side surfaces of the light-transmitting layer and comprising a flat topmost surface and a bottommost surface opposite to the flat topmost surface", as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811